      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

____________________________________
                                    )
VistaEdge Inc. ,                    )
       Plaintiff,                   )                  Case No.: 20-cv-6877
                                    )
            v.                      )                  Judge:
                                    )
aCommerce Co. Ltd. and              )                  Magistrate:
aCommerce Logistics Co. Ltd.,       )
      Defendants.                   )                  JURY DEMAND
____________________________________)

                                           COMPLAINT

       Plaintiff VistaEdge, Inc. hereby files this Complaint for, inter alia, trademark

infringement, unfair competition, and related claims against Defendants, on personal knowledge

as to Plaintiff’s own activities and on information and belief as to the activities of others:

                                              PARTIES

1.     VistaEdge, Inc. (“Plaintiff”) is a Delaware Corporation with its principal place of

business located at 9601 Commons East Dr, Suite E, Charlotte, NC 28277. Plaintiff is a software

solutions company that provides software and services that assist consumers with data

management, business process management, enterprise portal solutions, and custom IT solutions.

2.     Upon information and belief, Defendant aCommerce Co. Ltd. is a corporation organized

under the laws of Thailand with a principle address of 689 Bhiraj Tower, 33rd Floor, Sukhumvit

Road, Klongton Nua, Wattana, Bangkok 10110, Thailand. Upon information and belief,

aCommerce Logistics Co. Ltd is a corporation organized under the laws of Thailand with a

principle address of 689 Bhiraj Tower, 33rd Floor, Sukhumvit Road, Klongton Nua, Wattana,
       Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 2 of 11 PageID #:2




Bangkok 10110, Thailand. aCommerce Co. Ltd. and aCommerce Logistics Co. Ltd. will be

referred to collectively herein as the “Defendants.”

                                     JURISDICTION AND VENUE

3.      This is an action for trademark infringement and unfair competition arising under the

Trademark Act of 1946, 15 U.S.C. § 1051 et seq., (the “Lanham Act”).

4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1332,

and 1338(a) and (b); and 15 U.S.C. §§ 1116 and 1121. This Court has jurisdiction, pursuant to

the principles of supplemental jurisdiction and 28 U.S.C. § 1367, over Plaintiffs’ claims for

unlawful and deceptive acts and practices under the laws of the State of Illinois.

5.      Upon information and belief, this Court has personal jurisdiction over Defendants in that

they transact business in the State of Illinois and in the Northern District of Illinois. Defendants

own and operate the website acommerce.asia. A true and accurate copy of Defendants’ website is

attached as Exhibit 1. As illustrated in Exhibit 1, Defendants offer services to companies that

have a U.S. presence and sell products within this jurisdiction, such as adidas, Samsung, L’Oreal,

Microsoft, 3M, P&G, Philips, HP, Levis, among others.

6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 in that the Defendants are

entities or individuals subject to personal jurisdiction in this District. Venue is also proper in this

District because a substantial part of the events or omissions giving rise to the claims occurred in

this District and Defendants directly target business activities towards consumers in the State of

Illinois.

                                       BACKGROUND FACTS

7.      Plaintiff is engaged in the business of information technology and data management

services including data warehousing and migration, providing web-based ERP software, and
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 3 of 11 PageID #:3




custom IT solutions. Plaintiff’s business is marketed and sold under the federally registered

trademark identified in Paragraph 8 below. Defendants’ use of Plaintiff’s intellectual property is

irreparably damaging Plaintiff.

8.     Plaintiff is the owner of all rights, title, and interest in and to, inter alia, the trademark

ACOMMERCE, U.S. Reg. No. 4,324,544 (International Reg. No. 1539605) (the

“ACOMMERCE Mark”). The registration is valid, subsisting, unrevoked, and uncancelled. The

registration for the Mark constitutes prima facie evidence of validity and of Plaintiff’s exclusive

right to use the Mark pursuant to 15 U.S.C. § 1057(b). Plaintiff’s ACOMMERCE mark is

incontestable under 15 U.S.C. §1065. A genuine and authentic copy of the U.S. federal

trademark registration certificate for the ACOMMERCE Mark is attached as Exhibit 2.

9.     Plaintiff’s brand, symbolized by the ACOMMERCE Mark is a recognized trademark for

Plaintiff’s ACOMMERCE Enterprise Software, which is cloud-enabled enterprise software.

Plaintiff has been using the ACOMMERCE Mark since at least 2006 in interstate commerce.

10.    The ACOMMERCE Mark has been widely promoted, in this jurisdiction, in the United

States, and throughout the world. The whole of the consuming public associates ACOMMERCE

with Plaintiff, but also recognize that Plaintiff’s goods and services sold in the United States

originate exclusively with Plaintiff.

11.    As of the date of this filing, Plaintiff’s goods and services are sold throughout the world

via its websites, https://www.vistaedge.com and https://www.acommerce.com.

12.    Plaintiff maintains high quality standards for services and customer support for all of its

goods and services, including those sold under the ACOMMERCE Mark.
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 4 of 11 PageID #:4




13.     The ACOMMERCE Mark is a highly visible and distinctive worldwide symbol of

excellence and quality in the information technology, data management and enterprise software

fields, and is uniquely associated with Plaintiff.

14.     The ACOMMERCE Mark has never been assigned or licensed to any of the Defendants

in this matter.

15.     The ACOMMERCE Mark is a symbol of Plaintiff’s quality, reputation, and goodwill,

and has never been abandoned.

16.     Further, Plaintiff has expended substantial time, money, and other resources developing,

advertising, marketing, and otherwise promoting the ACOMMERCE Mark.

17.     Upon information and belief, at all times relevant hereto, the Defendants in this action

have had full knowledge of Plaintiff’s ownership of the ACOMMERCE Mark, including its

exclusive right to use and license such intellectual property and the goodwill associated

therewith.

18.     Plaintiff has identified the ACOMMERCE Mark on Defendants’ websites and has felt the

impact of Defendants’ use of its ACOMMERCE Mark.

19.     Defendants’ use of the ACOMMERCE Mark on or in connection with the advertising,

marketing, distribution, offering for sale, and the sale of its goods and services is likely to cause

and has caused confusion, mistake, and deception by and among consumers and is irreparably

harming Plaintiff.

20.     Defendants have offered for sale goods and services under the ACOMMERCE Mark and

continue to do so.

21.     Defendants, without authorization or license from Plaintiff, knowingly and willfully used

and continue to use the ACOMMERCE Mark in connection with the advertisement, offer for
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 5 of 11 PageID #:5




sale, and the sale of their goods and services through, inter alia, the Internet. On information

and belief, both of the Defendants have sold goods and services to consumers in the United

States, including Illinois. Defendants offer goods and services under Plaintiff’s ACOMMERCE

Mark through the website salesforce.com. Attached as Exhibit 3 is a true and accurate copy of

the salesforce.com webpage where Defendants offer infringing goods and services to consumers

within the jurisdiction of this Court. As shown in Exhibit 3 attached to this Complaint,

Defendants offered an API download under the name “aCommerce” which is available to

consumers within the jurisdiction of this Court. The API download allows consumers to manage

inventory, sales order creation, sales order status updates. Defendants offer this download to

allow consumers within the jurisdiction of this Court to utilize their “aCommerce Management

Portal,” a software solution that directly competes with the goods and services offered by

Plaintiff under the ACOMMERCE Mark.

                                       COUNT ONE
                           FEDERAL TRADEMARK INFRINGEMENT
                                     (15 U.S.C. § 1114)

22.       The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth

herein.

23.       The Plaintiff’s Mark and the goodwill of the business associated with it in the United

States and throughout the world are of great and incalculable value. The Mark is highly

distinctive and has become universally associated with the public mind with Plaintiff’s goods

and services. Consumers associate the Plaintiff’s Mark with the Plaintiff as the source of the

very highest quality goods and services.

24.       Without the Plaintiff’s authorization or consent, and having knowledge of the Plaintiff’s

well-known and prior rights in the Plaintiff’s Mark, the Defendants have advertised, offered for
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 6 of 11 PageID #:6




sale, and sold goods and services under Plaintiff’s Mark to the consuming public in direct

competition with Plaintiff’s goods and services, thus being sold in and/or affecting interstate

commerce.

25. Defendants’ use of Plaintiff’s registered ACOMMERCE trademark is likely to cause and is

causing consumer confusion in the marketplace. The marks utilized by the Defendants are

identical to Plaintiff’s registered trademark that Plaintiff has used since at least 2006 and prior to

any time of use of Defendants, and this confusion is likely to cause and has caused the general

public to believe that the goods and services sold by Defendants under Plaintiff’s

ACOMMERCE Mark originate from, are associated with, or are otherwise authorized by the

Plaintiff, all to the damage and detriment of Plaintiff’s goodwill and sales.

26.       Plaintiff is entitled to injunctive relief, damages, costs, reasonable attorneys’ fees, and

any other remedies the Court deems just and proper.

                                           COUNT TWO
                                      UNFAIR COMPETITION
                                        (15 U.S.C. §1125(a))

27.       The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth

herein.

28.       The goods and services advertised, offered for sale, and sold by the Defendants are of the

same nature and type as the Plaintiff’s goods and services advertised, offered for sale, and sold

by the Plaintiff and as such, Defendants’ use is likely to cause confusion within the general

purchasing public.

29.       Defendant’s aforementioned acts are in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), in that Defendants’ use of the Plaintiff’s Mark in connection with their goods

and services in interstate commerce constitutes unfair competition.
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 7 of 11 PageID #:7




30.       Plaintiff is entitled to recover injunctive relief, damages, costs, reasonable attorneys’ fees

under 15 U.S.C. § 1125, and any other remedies the Court deems just and proper.

31.       The Plaintiff has no adequate remedy at law, and if the Defendants’ activities are not

enjoined, Plaintiff will continue to suffer irreparable harm and injury to their goodwill and

reputation.

                                 COUNT THREE
                ANTI-CYBERSQUATTING CONSUMER PROTECTION ACT
                               (15 U.S.C. §1125(d))

32.       The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth

herein.

33.       Defendants have registered and are using the domain name acommerce.asia.

34.       Plaintiff’s ACOMMERCE Mark was distinctive and registered at the time that

Defendants registered the domain name acommerce.asia.

35. The domain acommerce.asia is confusingly similar to Plaintiff’s ACOMMERCE Mark.

36.       Defendants have no bona fide use of the acommerce.asia domain name.

37.       Defendants are using the acommerce.asia domain name to divert consumers from

Plaintiff’s online offering of goods and services under its ACOMMERCE Mark solely to harm

the goodwill of Plaintiff’s ACOMMERCE Mark and for commercial gain by creating a

likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of the content

of Defendants’ website.

38.       Defendants are using the acommerce.asia domain name without authorization from

Plaintiff and with the bad faith intent to mislead and deceive the public.

39.       Defendants’ actions constitute cyberpiracy in violation of § 43(d) of the

Trademark Act of 1946 (as amended), 15 U.S.C. § 1125(d).
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 8 of 11 PageID #:8




40.       Defendants’ unauthorized registration and use of the acommerce.asia domain

name has, is, and, unless remedied, will continue to cause injury to Plaintiff and the goodwill

Plaintiff has built in the ACOMMERCE Mark and its business reputation.

41.       Plaintiff is entitled to injunctive relief, damages, costs, reasonable attorneys’ fees, and

any other remedies the Court deems just and proper.

                                   COUNT FOUR
                   ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES
                                   (815 ILCS 510)

42.       The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth

herein.

43.       The goods and services sold and offered for sale by Defendants are of the same nature

and type as the Plaintiff’s goods and services sold and offered for sale by the Plaintiff and, as

such, Defendants’ use is likely to cause confusion to the general purchasing public.

44.       By misappropriating and using the ACOMMERCE Mark Defendants misrepresent and

falsely describe to the general public the origin and source of their goods and services and create

a likelihood of confusion by consumers as to the source of such goods and services.

45.       Defendants’ unlawful, unauthorized and unlicensed distribution, offer for sale and/or sale

of their goods and services create express and implied misrepresentations that the goods and

services were created, authorized or approved by the Plaintiff, all to the Defendants’ profit and to

the Plaintiff’s great damage and injury.

46.       Defendants’ aforesaid acts are in violation of the Illinois Uniform Deceptive Trade

Practices Act, 815 ILCS 510/2 et seq., in that Defendants’ use of the ACOMMERCE Mark in

connection with their goods and services in interstate commerce, constitutes a false designation
      Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 9 of 11 PageID #:9




of origin and unfair competition.

47.    Plaintiff has no adequate remedy at law and, if the Defendants’ activities are not

enjoined, the Plaintiff will continue to suffer irreparable harm and injury to its goodwill and

reputation.

                                    PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays for judgment against Defendants in favor of the Plaintiff on

all counts as follows:

1.     That Defendants, their officers, agents, servants, employees, attorneys, confederates, and

all persons in active concert with them be temporarily, preliminarily, and permanently enjoined

and restrained from:

       (a)     using the ACOMMERCE Mark or any other confusingly similar mark or marks in

               connection with the advertising, offer for sale, and sale of related goods or

               services; and

       (b)     further infringing the ACOMMERCE Mark; and

       (c)     competing unfairly with Plaintiff in any manner; and

       (d)     marketing, advertising, offering for sale, selling, goods and services under or

               bearing the ACOMMERCE Mark or any other confusingly similar mark or

               marks; and

       (e)     using, linking to, transferring, selling, exercising control over, or otherwise

               owning or operating the http://www.acommerce.asia/ website or any other domain

               name that is being used to sell or is the means by which Defendants could

               continue to sell goods or services under the infringing marks; and
     Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 10 of 11 PageID #:10




       (f)     registering any additional domain names that use or incorporate any of the

               Plaintiff’s mark.

2.     That Defendants pay to Plaintiff

       (a)     profits obtained by Defendants from using the ACOMMERCE Mark, and that the

               amount of damages for infringement be increased by a sum not exceeding three

               times the amount thereof as provided by law under 15 U.S.C. § 1117;

       (b)     disgorgement of profits obtained by Defendants through their use of the

               ACOMMERCE Mark;

       (c)     statutory damages of One Hundred Thousand United States Dollars and No Cents

               ($100,000.00) for the registration of the domain name acommerce.asia as

               provided by law under 15 U.S.C. § 1117(d)

       (d)     exemplary and punitive damages;

       (e)     reasonable attorneys’ fees; and

       (f)     costs and expenses.

3.     That Defendants transfer the domain name acommerce.asia to Plaintiff.

4.     Such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues that are triable by jury.



Respectfully Submitted,

Dated: November 20, 2020                                       By:               /s/ Kevin Keener

                                                                                     Kevin J. Keener
                                                                                   ARDC # 6296898
                                                                          Keener & Associates, P.C.
                                                                     161 N. Clark Street, Suite #1600
Case: 1:20-cv-06877 Document #: 1 Filed: 11/20/20 Page 11 of 11 PageID #:11




                                                                Chicago, IL 60601
                                                                  (312) 375-1573
                                                    kevin.keener@keenerlegal.com
